Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 January 28, 2019

The Court of Appeals hereby passes the following order:

A19D0265. LEVI ARTHUR FEDD v. THE STATE.

      A jury found Levi Arthur Fedd guilty of child molestation, and the trial court
entered sentence on February 27, 2014. On December 31, 2018, Fedd filed an
application for discretionary appeal. The only orders included with the application are
the sentencing sheet and a March 7, 2017 production order.1 Although the exact
nature of Fedd’s application is difficult to decipher, he appears to challenge his
conviction. We, however, lack jurisdiction.
      An application for discretionary appeal must be filed within 30 days of the
entry of the order or judgment to be appealed. See OCGA § 5-6-35 (d). The
requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an
application for appeal not made in compliance therewith. See Boyle v. State, 190 Ga.
App. 734 (380 SE2d 57) (1989). Because Fedd’s application was not filed within 30
days of any order contained in his application materials, we lack jurisdiction to
consider it. Accordingly, this application is hereby DISMISSED.




      1
        Fedd also included the record index from his criminal trial, which shows the
trial court denied his motion for new trial in October 2017, but this order is not
included with the application.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 01/28/2019
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.